DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed December 2, 2020.
Claims 1, 6 and 10 have been amended.  Claims 5, 9 and 14 have been cancelled.  Claims 1-4, 6-8 and 10-13 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive.

Applicant argues Annaluru never discloses or suggest more than one user device, let alone a single terminal performs the claim with a first and second device.  Examiner disagrees.  Figure 3 of Annaluru discloses a first and second UE having assigned IP addresses in a network address translation database of the WLAN gateway.  Paragraph [0053] of Annaluru discloses the present invention is not limited to the communication between one UE and one PDN GW. For example, multiple UEs may communicate with a single PDN GW to access a single APN, and/or a single UE may communicate with multiple PDN GWs to access multiple APNs, or any combination thereof, thus allowing a UE to reach one or more APNs in addition to the Internet.

Applicant argues Annaluru does not disclose first and second IP addresses, let alone assigning the second after the first.  Examiner disagrees.  Figure 3 of Annaluru discloses a first and second UE having assigned IP addresses in a network address translation database of the WLAN gateway.   As understood by the examiner, supporting assigning multiple UEs would practically necessitate that some UEs are assigned after other UEs.

Claim Rejections - 35 USC § 112
In view of applicant’s amendments and arguments the pending claim rejections under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0050208 to Annaluru et al. (hereinafter “Annaluru”).

As to Claim 1, Annaluru discloses an address assignment method comprising: 
receiving an address assignment request of a first device at a terminal device (Paragraph [0016] of Annaluru discloses UE transmits a DHCP request.  Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN), wherein the address assignment request of the first device comprises first access point information of the first device (Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access ; 
obtaining a first access point name of the first device based on the first access point information of the first device (Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access a granted hosted service by transmitting a DNS request for an IP address of a domain name, i.e., the host server hosting the service. In one embodiment, when the DNS request is received by the WGW, the WGW looks up the local APN database to determine if the domain name is within a range of domains that the UE is allowed to access); 
sending, by the terminal device, a first connection request to a packet core network device, wherein the first connection request is used to establish a first PDN connection (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW. In one embodiment, upon completing the tunnel establishment, the WGW will receive an external IP address from the PDN GW that is assigned to the UE); 
receiving, at the terminal device, a first IP address assigned by the packet core network device in the first PDN connection (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); and 
assigning the first IP address to the first device using the terminal device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is ;
[after assigning the first IP address to the first device], receiving an address assignment request of a second device at the terminal device, wherein the address assignment request of the second device is used to request a second IP address (Paragraph [0016] of Annaluru discloses UE transmits a DHCP request.  Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); 
sending, by the terminal device, a second connection request to the packet core network device, wherein the second connection request is used to establish a second PDN connection, wherein the second connection request carries a second access point name (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW. In one embodiment, upon completing the tunnel establishment, the WGW will receive an external IP address from the PDN GW that is assigned to the UE);  
receiving, by the terminal device, the second IP address assigned by the packet core network device in the second PDN connection (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW. In one embodiment, upon completing the tunnel establishment, the WGW will receive an external IP address from the PDN GW that is assigned to the UE), and 
assigning, by the terminal device, the second IP address to the second device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW . 
	Annaluru does not explicitly disclose after assigning a first IP address to a first device.  However, this would have been obvious in view of Annaluru.  Figure 3 of Annaluru discloses a first and second UE having assigned IP addresses.  As understood by the examiner, supporting assigning multiple UEs would practically necessitate that some UEs are assigned after other UEs.  

As to Claim 2, Annaluru discloses the method according to claim 1, wherein the second access point name is used the second IP address assignment (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW, wherein the PDN GW is selected based on the APN corresponding to the desired domain name, as indicated in the APN database. The WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); and 
the second access point name is used to identify a requested service type (Paragraph [0017] of Annaluru discloses the access point names (APNs) of the services that the authenticated UE is allowed to access). 

As to Claim 3, Annaluru discloses the method according to claim 2, wherein the address assignment request further comprises second access point information of the second device, and the method further comprises: obtaining a second access point name of the second device based on the second access point information of the second device (Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access a granted hosted . 

As to Claim 4, Annaluru discloses the method according to claim 2, wherein the first access point name comprises a default access point name of the terminal device (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW, wherein the PDN GW is selected based on the APN corresponding to the desired domain name, as indicated in the APN database); and 
the first IP address is assigned by the packet core network device based on the default access point name of the terminal device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN). 

As to Claim 6, Annaluru discloses an address assignment method comprising: 
receiving a first connection request of a terminal device, wherein the first connection request carries an first access point name of a first device (Paragraph [0016] of Annaluru discloses UE transmits a DHCP request.  Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN.  Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access a granted hosted service by transmitting a DNS request for an IP address of a domain name, i.e., the host server hosting the service. In one ; 
establishing a first PDN connection based on the first connection request (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW. In one embodiment, upon completing the tunnel establishment, the WGW will receive an external IP address from the PDN GW that is assigned to the UE), and assigning a first IP address in the first PDN connection based on the first access point name of the first device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); and 
sending the first IP address to the terminal device, so that the terminal device assigns the first IP address to the first device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN);
[after assigning the first IP address to the terminal device], receiving a second connection request of the terminal device (Paragraph [0016] of Annaluru discloses UE transmits a DHCP request.  Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); 
establishing a second PDN connection based on the second connection request, and assigning a second IP address in the second PDN connection (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) ; and 
sending the second IP address to the terminal device, so that the terminal device assigns the second IP address to a second device (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW. In one embodiment, upon completing the tunnel establishment, the WGW will receive an external IP address from the PDN GW that is assigned to the UE). 
Annaluru does not explicitly disclose after assigning a first IP address to a terminal device.  However, this would have been obvious in view of Annaluru.  Figure 3 of Annaluru discloses a first and second UE having assigned IP addresses.  As understood by the examiner, supporting assigning multiple UEs would practically necessitate that some UEs are assigned after other UEs.

As to Claim 7, Annaluru discloses the method according to claim 6, wherein the second connection request carries a second access point name, and the second access point name is used to identify a requested service type (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW, wherein the PDN GW is selected based on the APN corresponding to the desired domain name, as indicated in the APN database.  Paragraph [0017] of Annaluru discloses the access point names (APNs) of the services that the authenticated UE is allowed to access); and the method further comprises: assigning the second IP address based on the second access point name (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP . 

As to Claim 8, Annaluru discloses the method according to claim 7, wherein the second access point name comprises a default access point name of the terminal device (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW, wherein the PDN GW is selected based on the APN corresponding to the desired domain name, as indicated in the APN database); and the assigning the second IP address based on the second access point name comprises: assigning the second IP address based on the default access point name of the terminal device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN). 

As to Claim 10, Annaluru discloses a terminal device, comprising: 
a memory; and at least one processor, wherein the at least one processor is configured to invoke the program stored in the memory to: 
receive an address assignment request of a first device (Paragraph [0016] of Annaluru discloses UE transmits a DHCP request.  Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN), wherein the address assignment request of the first device comprises first access point information of the first device (Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access a granted hosted ; 
obtain a first access point name of the first device based on the first access point information of the first device (Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access a granted hosted service by transmitting a DNS request for an IP address of a domain name, i.e., the host server hosting the service. In one embodiment, when the DNS request is received by the WGW, the WGW looks up the local APN database to determine if the domain name is within a range of domains that the UE is allowed to access); 
send a first connection request to a packet core network device, wherein the first connection request is used to establish a first PDN connection (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW. In one embodiment, upon completing the tunnel establishment, the WGW will receive an external IP address from the PDN GW that is assigned to the UE); 
receive a first IP address assigned by the packet core network device in the first PDN connection (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); and 
assign a first IP address to the first device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN);
receive an address assignment request of a second device, wherein the address assignment request of the second device is used to request a second IP address (Paragraph [0016] of Annaluru discloses UE transmits a DHCP request.  Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); 
send a second connection request to the packet core network device, wherein the second connection request is used to establish a second PDN connection, wherein the second connection request carries a second access point name (Paragraph [0016] of Annaluru discloses UE transmits a DHCP request.  Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN.  Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access a granted hosted service by transmitting a DNS request for an IP address of a domain name, i.e., the host server hosting the service. In one embodiment, when the DNS request is received by the WGW, the WGW looks up the local APN database to determine if the domain name is within a range of domains that the UE is allowed to access); and 
receive the second IP address assigned by the packet core network device in the second PDN connection (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW. In one embodiment, upon completing the tunnel establishment, the WGW will receive an external IP address from the PDN GW that is assigned to the UE); 
assign the second IP address to the second device,  (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN) 
Annaluru does not explicitly disclose after a first IP address is assigned to a first device.  However, this would have been obvious in view of Annaluru.  Figure 3 of Annaluru discloses a first and second UE having assigned IP addresses.  As understood by the examiner, supporting assigning multiple UEs would practically necessitate that some UEs are assigned after other UEs.

As to Claim 11, Annaluru discloses the terminal device according to claim 10, wherein the second access point name is used the second IP address assignment (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW, wherein the PDN GW is selected based on the APN corresponding to the desired domain name, as indicated in the APN database), (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN); and 
the second access point name is used to identify a requested service type (Paragraph [0017] of Annaluru discloses the access point names (APNs) of the services that the authenticated UE is allowed to access). 

As to Claim 12, Annaluru discloses the terminal device according to claim 11, wherein the address assignment request further comprises second access point information of the second device, and the at least one processor is further configured to obtain a second access point name of the second device based on the second access point information of the second device (Paragraph [0019] of Annaluru discloses an authenticated UE attempts to access a granted hosted service by transmitting a DNS request for an IP address of a domain name, i.e., the host server hosting the service. In one embodiment, when the DNS request is received by the WGW, the WGW looks up the local APN database to determine if the domain name is within a range of domains that the UE is allowed to access). 

As to Claim 13, Annaluru discloses the terminal device according to claim 11, wherein the first access point name comprises a default access point name of the terminal device (Paragraph [0019] of Annaluru discloses the WGW establishes a tunnel, e.g., a GPRS tunneling protocol user plane (GTP-U) tunnel, with a PDN GW, wherein the PDN GW is selected based on the APN corresponding to the desired domain name, as indicated in the APN database); and the first IP address is assigned by the packet core network device based on the default access point name of the terminal device (Paragraph [0019] of Annaluru discloses the WGW will receive an external IP address from the PDN GW that is assigned to the UE.  The external IP address is assigned to the UE by a DHCP server of the APN). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KEVIN S MAI/Primary Examiner, Art Unit 2456